UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) ý ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d)OFTHE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d)OFTHE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file Number: 0-24249 PDI, Inc. (Exact name of registrant as specified in its charter) Delaware 22-2919486 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Morris Corporate Center 1, Building A 300 Interpace Parkway, Parsippany, NJ07054 (Address of principal executive offices and zip code) (800) 242-7494 (Registrant's telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: Title of each class Common Stock, par value $0.01 per share Name of each exchange on which registered The Nasdaq Stock Market LLC Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesoNoý Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.YesoNoý Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesýNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such short period that the registrant was required to submit and post such files). Yes oNo o Indicate by checkmark if disclosure of delinquent filers pursuant to Item 405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in rule 12b-2 of the Exchange Act.(check one): Large accelerated filero Accelerated filero Non-accelerated filer o Smaller reporting companyý (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).YesoNoý The aggregate market value of the registrant’s common stock, $0.01 par value per share, held by non-affiliates of the registrant on June 30, 2010, the last business day of the registrant’s most recently completed second fiscal quarter, was $47,985,308 (based on the closing sales price of the registrant's common stock on that date). Shares of the registrant's common stock held by each officer and director and each person who owns 10% or more of the outstanding common stock of the registrant have been excluded because such persons may be deemed to be affiliates. This determination of affiliate status is not necessarily a conclusive determination for other purposes. As of March 11, 2011, 14,628,262 shares of the registrant’s common stock, $0.01 par value per share, were issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Proxy Statement for the 2011 Annual Meeting of Stockholders (the Proxy Statement), to be filed within 120days of the end of the fiscal year ended December 31, 2010, are incorporated by reference in PartIII hereof. Except with respect to information specifically incorporated by reference in this Annual Report on Form10-K (Form 10-K), the Proxy Statement is not deemed to be filed as part hereof. PDI, Inc. Annual Report on Form 10-K Page PART I Item 1. Business 5 Item 1A. Risk Factors 10 Item 1B. Unresolved Staff Comments 17 Item 2. Properties 18 Item 3. Legal Proceedings 18 Item 4. Reserved 18 PART II Item 5. Market for our Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 18 Item 6. Selected Financial Data 21 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 41 Item 8. Financial Statements and Supplementary Data 42 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosures 42 Item 9A. Controls and Procedures 42 Item 9B. Other Information 43 PART III Item 10. Directors, Executive Officers and Corporate Governance 43 Item 11. Executive Compensation 43 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 43 Item 13. Certain Relationships and Related Transactions, and Director Independence 43 Item 14. Principal Accounting Fees and Services 43 PART IV Item 15. Exhibits, Financial Statement Schedules 44 Signatures 48 3 PDI, Inc. Annual Report on Form 10-K FORWARD LOOKING STATEMENT INFORMATION This Form 10-K contains “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended (the Securities Act) and Section 21E of the Securities Exchange Act of 1934 (the Exchange Act).Statements that are not historical facts, including statements about our plans, objectives, beliefs and expectations, are forward-looking statements.Forward-looking statements include statements preceded by, followed by or that include the words “believes,” “expects,” “anticipates,” “plans,” “estimates,” “intends,” “projects,” “should,” “may,” “will” or similar words and expressions.These forward-looking statements are contained throughout this Form 10-K, including, but not limited to, statements found in Part I – Item 1 – “Business,” Part II – Item 5 – “Market for our Common Equity, Related Stockholder Matters and Issuer Purchases of Securities,” Part II – Item 7 – “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Part II – Item 7A – “Quantitative and Qualitative Disclosures About Market Risk.” Forward-looking statements are only predictions and are not guarantees of future performance.These statements are based on current expectations and assumptions involving judgments about, among other things, future economic, competitive and market conditions and future business decisions, all of which are difficult or impossible to predict accurately and many of which are beyond our control.These predictions are also affected by known and unknown risks, uncertainties and other factors that may cause our actual results to be materially different from those expressed or implied by any forward-looking statement.Many of these factors are beyond our ability to control or predict.Such factors include, but are not limited to, the following: · The effects of the current worldwide economy; · Changes in outsourcing trends or a reduction in promotional, marketing and sales expenditures in the pharmaceutical, biotechnology and healthcare industries; · Our customer concentration risk in light of continued consolidation within the pharmaceutical industry and our current business development opportunities; · Early termination of a significant services contract, the loss of one or more of our significant customers or a material reduction in service revenues from such customers; · Our ability to obtain additional funds in order to implement our business model; · Our ability to successfully integrate the acquisition of the Group DCA business and the effect of this acquisition on our ongoing business; · Our ability to successfully identify, complete and integrate any future acquisitions and the effects of any such acquisitions on our ongoing business; · Our ability to meet performance goals in incentive-based arrangements with customers; · Competition in our industry; · Our ability to attract and retain qualified sales representatives and other key employees and management personnel; · Product liability claims against us; · Failure to comply with laws and regulations or changes to such laws and regulations by us, our industry or our customers; · The sufficiency of our insurance and self-insurance reserves to cover future liabilities; · Our ability to successfully develop and generate revenue from product commercialization opportunities; · Failure of third-party service providers to perform their obligations to us; · Volatility of our stock price and fluctuations in our quarterly revenues and earnings; · Our controlling stockholder continuing to have significant influence, which could delay or prevent a change in corporate control that may otherwise be beneficial to our other stockholders; · Our anti-takeover defenses could delay or prevent an acquisition and could adversely affect the price of our common stock; · Our ability to sublease the unused office space in Saddle River, New Jersey; · Failure of, or significant interruption to, the operation of our information technology and communication systems; and · The results of any future impairment testing for goodwill and other intangible assets. Please see Part I – Item 1A – “Risk Factors” of this Form 10-K, as well as other documents we file with the United States Securities and Exchange Commission (SEC) from time-to-time, for other important factors that could cause our actual results to differ materially from our current expectations and from the forward-looking statements discussed herein.Because of these and other risks, uncertainties and assumptions, you should not place undue reliance on these forward-looking statements. In addition, these statements speak only as of the date of this Form 10K and, except as may be required by law, we undertake no obligation to revise or update publicly any forward-looking statements for any reason. 4 PDI, Inc. Annual Report on Form 10-K PART I ITEM 1. BUSINESS Summary of Business We provide integrated multichannel outsourced promotional services to established and emerging companies in the pharmaceutical, biotechnology and healthcare industries. We are a leading provider of outsourced sales teams in the United States that target healthcare providers, offering a range of complementary sales support services designed to achieve our customers’ strategic and financial product objectives.In addition to outsourced sales teams, we also provide other promotional services including clinical educator services, e-detailing and other digital communications, medical education and teledetailing.Combined, our services offer customers a range of both personal and non-personal promotional options for the commercialization of their products throughout their lifecycles, from early commercialization through maturity. We provide innovative and flexible service offerings designed to drive our customers’ businesses forward and successfully respond to a continually changing market.Our services provide a vital link between our customers and the medical community through the communication of product information to physicians and other healthcare professionals for use in the care of their patients. We have evolved our multichannel promotional capabilities through innovation, organic growth, acquisitions and strategic partnerships.We have designed and implemented programs for many large pharmaceutical companies, a variety of emerging and specialty pharmaceutical and biotechnology companies as well as nutritional, diagnostic and other healthcare service providers.We recognize that our relationships with customers are dependent upon the quality of our performance and our ability to reach and engage their target audiences in a positive and meaningful manner. Our focus is to flawlessly execute our customers’ programs in order to consistently deliver their desired results. On November 3, 2010, we acquired 100% of the membership interest in Group DCA, LLC (Group DCA), a privately held interactive digital communications company serving the pharmaceutical, biotechnology and healthcare industries. Based in Parsippany, New Jersey, Group DCA leverages the strength of the Internet, multimedia, tablet PCs, dimensional direct mail and its proprietary software, DIAGRAMtm (DIAlogue, GRAphics, Motion), to deliver digital selling solutions via interactive communications exchanges that accommodate the schedules of healthcare providers. Group DCA’s proprietary software also yields meaningful response data that allows customers the opportunity to better understand the needs and opinions of their audiences and, in turn, the opportunity to market to their audiences more effectively. With the combination of PDI’s traditional outsourced promotional services and Group DCA’s e-detailing, patient education communications and other digital communications, we expect to be even better positioned to offer customers increased insight and greater engagement, resulting in integrated information and more impactful messages being delivered to healthcare providers across multiple communication channels. On March 3, 2011, we announced the launch of a new business unit within our Sales Services segment, EngageCE that will provide clinical educator services to our customers. The goal of clinical educators is to work with healthcare providers in the management of chronic diseases in order to optimize patient care and outcomes. We have seen a growing demand for these types of services from our customers and we believe that the clinical educator services provided via EngageCE will complement traditional sales force efforts and enhance our offerings. We completed exiting the marketing research business conducted by our TVG Marketing Research & Consulting (TVG) business unit by the end of our third quarter, September 30, 2010.Changes in the healthcare industry, including various mergers and acquisitions as well as healthcare reform, have resulted in a significant decrease in demand for the market research services our TVG business unit provided.See Note 20, Segment Information, to the consolidated financial statements included in this Annual Report on Form 10-K for additional details. We commenced operations as an outsourced sales organization in 1987 and we completed our initial public offering in May 1998. Our executive offices are located at Morris Corporate Center 1, Building A, 300 Interpace Parkway, Parsippany, New Jersey 07054. Our telephone number is (800) 242-7494. Strategy Under the direction of our chief executive officer, the entire executive team is fully committed to establishing PDI as the best-in-class outsourced promotional services organization in the United States.With a focus on best-in-class quality and cost effectiveness, we have intensified our focus on strengthening all aspects of our core outsourced promotional services business. In addition to concentrating our efforts on strengthening our core outsourced sales business, we also continue to 5 PDI, Inc. Annual Report on Form 10-K focus on enhancing our multichannel promotional services capabilities by aggressively promoting and broadening the depth of our value-added service offerings. While our primary approach in broadening our value-added services offerings will be through internal development, we do not exclude the possibility of continued growth through acquisition. Additionally, we may seek out strategic partnerships with industry leaders in ancillary areas that we deem important to solidifying and enhancing our overall service offering, but where organic growth or acquisition may not be feasible at that time. We offer two distinct forms of promotion: personal and non-personal promotion. Personal promotion involves a face-to-face interaction between a healthcare provider and a sales representative or clinical educator during normal business hours. These services are included within our Sales Services segment. The second type of promotion we offer is non-personal promotion. During a non-personal interaction the healthcare provider accesses clinical or product information via an alternate channel such as computer, mobile device or telephone at a time that is convenient to them. Due to the on-demand nature of our non-personal offerings, healthcare professionals can participate 24 hours a day, 7 days week whether at home, in the office or from another remote location. Our non-personal promotional options are included within our Marketing Services segment. Although we had no active product commercialization arrangements in 2010, as we ended our sole product commercialization arrangement in April 2009, we continue to evaluate potential opportunities for similar types of promotional arrangements on a very selective and opportunistic basis to the extent we are able to mitigate certain risks relating to the investment of our resources. Reporting Segments and Business Units For 2010, we had three reporting segments: Sales Services; Marketing Services and Product Commercialization Services (PC Services). Sales Services (Personal Promotion) This segment, which focuses primarily on product detailing, includes our outsourced sales teams and newest business unit, EngageCE and represented 92.2% of our consolidated revenue for the year ended December 31, 2010.Product detailing involves a sales representative meeting face-to-face with targeted physicians and other healthcare decision makers to provide a technical review of the product being promoted and deliver marketing materials, including samples.Outsourced sales teams can be deployed on either a customer dedicated or shared basis, and may use either full-time or flex-time sales representatives.This segment also includes a portfolio of expanded sales services which includes talent acquisition services, short-term teams and vacancy coverage services.Our talent acquisition platform provides pharmaceutical customers with an outsourced, stand-alone sales force recruiting and on-boarding service.Short-term programs provide temporary full or flex-time sales teams, and are designed to help our customers increase brand impact during key market cycles, rapidly respond to regional opportunities, or conduct pilot programs.Our vacancy coverage service provides customers with outsourced full or flex-time sales representatives to fill temporary territory vacancies created by leaves of absence within our customers’ internal sales forces, thereby allowing our customers to maintain continuity of services. Dedicated Sales Teams A Dedicated Sales Team works exclusively on behalf of one customer.The sales team is customized to meet the customer’s specifications with respect to sales representative profile, physician targeting, product training, incentive compensation plans, integration with the customer’s in-house sales force, call reporting platform and data integration.Without adding permanent personnel, our customers receive high quality, industry-standard sales teams comparable to their internal sales force. Shared Sales Teams Our Shared Sales Teams business model centers on an existing PDI-managed team where multiple non-competing brands are promoted for different pharmaceutical companies.Using these teams, we make a face-to-face selling resource available to those customers who want an alternative to a Dedicated Sales Team.We are a leading provider of this type of detailing program in the United States.Since costs are shared among various companies, these programs may be less expensive for the customer than programs involving a dedicated sales force.With a Shared Sales Team, our customers receive targeted coverage of their physician audience. EngageCE Launched in the first quarter of 2011, EngageCE, offers expert clinical educators to work with health care providers in the management of chronic diseases in order to optimize patient care and outcomes. EngageCE clinical educators will help medical practices transition from providing routine health care to implementing recognized and 6 PDI, Inc. Annual Report on Form 10-K recommended standards of care.The primary focus of EngageCE will be to instill best-practice treatment standards and procedures among health care practitioners and engage in discussions on appropriate drug therapies. This will involve introducing new protocols that can proactively enhance patient and disease management, with the goals of preventing medical issues from becoming more serious and of improving patient outcomes. The secondary focus will be to provide patient education on medical treatments to improve patients' ownership of their disease. Marketing Services (Non-personal Promotion) This segment includes three business units:Pharmakon, Group DCA and PDI Voice (Voice).As of September 2010, we exited the market research business, ceased the operations of the TVG business unit and classified TVG as discontinued operations.This segment also included our continuing medical education business unit, Vital Issues in Medicine (VIM), which ceased operations in the third quarter of 2009.The Marketing Services segment represented 7.8% of consolidated revenue for the year ended December 31, 2010. Pharmakon Pharmakon’s business is focused on the creation, design and implementation of promotional peer interactive programming targeted to healthcare professionals.Each marketing program can be delivered through a number of different venues including: teleconferences; dinner meetings; webcasts; satellite; and other alternative media.Within each of our programs, we offer a number of services including strategic design, tactical execution, technology support, audience generation, moderator services and thought leader management.In addition to our peer interactive programs, Pharmakon also provides promotional communications activities, thought leader training and content development. Group DCA Group DCA’s business is focused on the creation, design and implementation of interactive digital communications, including its award-winning e-detailing programs to the healthcare community on behalf of its pharmaceutical, biotechnology and healthcare customers.Group DCA leverages the strength of the Internet, multimedia, tablet PCs, mobile devices, dimensional direct mail and its proprietary software, DIAGRAM™ (DIAlouge, GRAphics, Motion), to deliver digital selling solutions via interactive communications exchanges that accommodate the schedules of healthcare providers. Group DCA’s proprietary software also yields meaningful response data that allows customers the opportunity to better understand the needs and opinions of their audiences and, in turn, the opportunity to market to their audiences more effectively. Voice Voice’s business is focused on the creation of teledetailing programs that are executed via our tele-representatives. Voice programs are designed to cover healthcare providers that are either categorized as “no see”, who are geographically not covered by our customer’s sales team or where a vacancy within the team exists. In addition to teledetailing programs, our call center can provide program enrollment support, conduct telephonic surveys and manage sample, literature and other materials fulfillment requests by healthcare providers. Product Commercialization Services In March 2008, we announced a new strategic initiative to identify and develop opportunities to enter into arrangements with pharmaceutical companies to provide sales and marketing support services and potentially limited capital in connection with the promotion of pharmaceutical products in exchange for a percentage of product sales above a certain threshold amount.On April 11, 2008, we announced that we had entered into our first arrangement under our product commercialization strategic initiative to provide sales and marketing support services in connection with the promotion of a pharmaceutical product on behalf of Novartis Pharmaceuticals Corporation (Novartis).On April 22, 2009, we announced the termination of this agreement. Although we are not currently a party to any product commercialization agreements, we continue to evaluate potential opportunities within this segment on a very selective and opportunistic basis and may pursue additional opportunities in the future to the extent we are able to mitigate certain risks relating to the investment of our resources. For details on revenue, operating results and total assets by segment, see Note 20, Segment Information, to the consolidated financial statements included in this Form 10-K. Contracts Set forth below is a general description of our service contracts within each of our business segments. 7 PDI, Inc. Annual Report on Form 10-K SalesServices Contracts within our Sales Services reporting segment consist primarily of detailing agreements and are nearly all fee-for-service arrangements.The term of these contracts is typically between one and two years. On occasion, certain contracts have terms that are modestly shorter or longer due to the seasonal nature of the products or at the request of the customer. All agreements, whether or not specifically provided for by terms within the contract, may be renewed or extended upon mutual agreement of the parties as to revised terms for provisions such as pricing, penalties, incentives and performance metrics. The majority of our Sales Services contracts are terminable by the customer without cause upon 30 days’ to 180 days’ prior written notice.Additionally, certain contracts include provisions mandating that such notice may not be provided prior to a pre-determined future date and also provide for termination payments if the customer terminates the agreement without cause.Typically, however, the total compensation provided by minimum service periods (otherwise referred to as minimum purchase obligations) and termination payments within any individual agreement will not fully offset the revenue we would have earned from fully executing the contract or the costs we may incur as a result of its early termination. The loss or termination of multiple Sales Services contracts could have a material adverse effect on our financial condition, results of operations and cash flow. Our Sales Services contracts generally include standard mutual representations and warranties as well as mutual confidentiality and indemnification provisions, including product liability indemnification for our protection.Most of our contracts also include exclusivity provisions limiting our ability to promote competing products during the contract service period unless consent has been provided by the customer, and may also require the personnel we utilize to be dedicated exclusively to promoting the customer’s product for the term of the contract. Some of our contracts, including contracts with significant customers of ours, may contain performance benchmarks requiring adherence to certain call plan metrics, such as a minimum amount of detailing activity to certain physician targets within a specified time period. Our failure to meet these benchmarks may result in specific financial penalties for us such as a reduction in our program management fee on our dedicated sales agreements, or a discount on the fee we are permitted to charge per detail on our shared sales agreements.Conversely, these same agreements generally include incentive payments that can be earned if our promotional activities generate results that meet or exceed agreed-upon performance targets, both related to call plan adherence as well as increases in the number of prescriptions written by physician targets. All of our contracts provide for certain reimbursable out-of-pocket expenses such as travel, meals and entertainment or product sample distribution costs, for which we are reimbursed at cost by our customers. Certain contracts may also provide for reimbursement of other types of expenses depending upon the type of services we are providing to the customer. Marketing Services Our Marketing Services reporting segment is comprised of our Pharmakon, Group DCA and Voice business units. Our Pharmakon business unit enters into and performs contracts that generally take the form of either master service agreements (MSAs) with a term of one to three years, or contracts specifically related to particular projects with terms equal to the duration of the project (typically two to six months).These contracts include standard representations and warranties as well as confidentiality and indemnification obligations and are generally terminable by the customer for any reason.Upon termination, the customer is generally responsible for payment of all work completed to date, plus the cost of any nonrefundable commitments made by us on behalf of the customer.There is significant customer concentration in our Pharmakon business, and the loss or termination of one or more of Pharmakon’s large master service agreements could have a material adverse effect on our financial condition, results of operations or cash flows. Our Group DCA business unit enters into and performs contracts with our major clients that generally take the form of MSAs and typically have a term of one to three years. These contracts include standard representations and warranties, as well as confidentiality and indemnification obligations, and are generally terminable by the customer or us for any reason. There is significant customer concentration within our Group DCAbusiness unit. Product Commercialization Services In March 2008, we announced a strategic initiative to identify and execute on opportunities to enter into arrangements with pharmaceutical companies to provide sales and marketing support services and potentially limited capital in connection with the promotion of pharmaceutical products in exchange for a percentage of product sales above a certain threshold amount. In April 2008, we entered into a contract under our product commercialization initiative with Novartis.On April 22, 2009, we announced the termination of this agreement 8 PDI, Inc. Annual Report on Form 10-K with Novartis.See Note 12, Product Commercialization Contract, to the consolidated financial statements included in this Annual Report on Form 10-K for additional information relating to the agreement.Although we are not currently a party to any product commercialization agreements, we continue to evaluate potential opportunities within this segment on a very selective and opportunistic basis and may pursue additional opportunities in the future to the extent we are able to mitigate certain risks relating to the investment of our resources. Significant Customers Historically, we have experienced a high degree of customer concentration in our businesses.Our three largest customers were Pfizer Inc., Genentech, and Ferring Pharmaceuticals, Inc., which accounted for 49.7%, 16.3% and 11.0%, respectively, of our revenue for the year ended December 31, 2010. Marketing Our marketing efforts target established and emerging companies in the pharmaceutical, biotechnology and healthcare industries and are designed to reach the senior sales, marketing, and business development personnel within these companies with the goal of informing them of the services we offer and the value we can bring to their products.Our tactical plan usually includes editorial contributions and/or advertising in trade publications, direct marketing campaigns, presence at industry seminars and conferences and a direct selling effort.We have a dedicated team of business development specialists who work within our business units to identify needs and opportunities within the pharmaceutical, biotechnology and healthcare industries that we can address. We review possible business opportunities as identified by our business development team and develop a customized strategy and solution for each attractive business opportunity. Competition With respect to our Sales Services reporting segment, we compete with our customers’ ability to manage their needs internally.In addition, a small number of providers comprise the market for outsourced sales teams, and we believe that PDI, inVentiv Health Inc., Quintiles, and Publicis Touchpoint Solutions - part of Publicis Groupe SA, accounted for the majority of the outsourced sales team market share in the United States in 2010.Our Marketing Services reporting segment operates in a highly fragmented and competitive market and we believe that PDI, WebMD, Inc., Cadient Group, Inc., Heartbeat Digital, Digitas, Inc. – part of Publicis Groupe SA, were the significant providers of marketing services to the pharmaceutical, biotechnology and healthcare industries in 2010. We compete on the basis of such factors as reputation, service quality, management experience, performance record, customer satisfaction, ability to respond to specific customer needs, integration skills and price.Increased competition and/or a decrease in demand for our services may also lead to other forms of competition.We believe that our business units individually and our organization as a whole have a variety of competitive advantages that allow us to compete successfully in the marketplaces for our services.While we believe we compete effectively with respect to each of these factors, certain of our competitors are larger than we are and have greater capital, personnel and other resources than we have.Increased competition may lead to pricing pressures and competitive practices that could have a material adverse effect on our market share and our ability to attract new business opportunities as well as our business, financial condition and results of operations. Employees As of February 28, 2011, we had approximately 1,550 employees, including approximately 870 full-time employees.Approximately 90% of our employees are field sales representatives and sales managers.We are not party to a collective bargaining agreement with any labor union.We believe our relationship with our employees is generally positive. Available Information Our website address is www.pdi-inc.com.We are not including the information contained on our website as part of, or incorporating such information by reference into, this Form 10-K.We make available free of charge through our website our annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and all amendments to those reports as soon as reasonably practicable after such material is electronically filed with or furnished to the SEC. The public may read and copy any materials we file with the SEC at the SEC’s Public Reference Room at treet, NE, Washington, D.C. 20549. The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330.The SEC maintains an Internet site that contains reports, proxy and information statements, and other information regarding registrants such as us that file electronically with the SEC. The website address is www.sec.gov. 9 PDI, Inc. Annual Report on Form 10-K Government Regulations and Industry Guidelines The healthcare sector is subject to extensive federal, state and local government regulations. A complex and evolving body of laws and regulations affects, among other matters, the approval, provision, licensing, labeling, marketing, promotion, price, sale and reimbursement of healthcare services and products, including pharmaceutical products.The federal government has extensive enforcement powers over the activities of pharmaceutical manufacturers, including authority to withdraw product approvals, commence actions to seize and prohibit the sale of unapproved or non-complying products, to halt manufacturing operations that are not in compliance with good manufacturing practices, and to impose or seek injunctions, voluntary recalls, and civil, monetary, and criminal penalties. The Food, Drug and Cosmetic Act, as supplemented by various other statutes, regulates, among other matters, the approval, labeling, advertising, promotion, sale and distribution of drugs, including the practice of providing product samples to physicians. Under this statute, the Food and Drug Administration (FDA) regulates all promotional activities involving prescription drugs.The distribution of pharmaceutical products is also governed by the Prescription Drug Marketing Act (PDMA), which regulates promotional activities at both the federal and state level.The PDMA imposes extensive licensing, personnel record keeping, packaging, quantity, labeling, product handling and facility storage and security requirements intended to prevent the sale of pharmaceutical product samples or other diversions.Under the PDMA and its implementing regulations, states are permitted to require registration of manufacturers and distributors who provide pharmaceutical products even if such manufacturers or distributors have no place of business within the state.States are also permitted to adopt regulations limiting the distribution of product samples to licensed practitioners and require extensive record keeping and labeling of such samples for tracing purposes.The sale or distribution of pharmaceutical products is also governed by the Federal Trade Commission Act and state consumer protection laws. There are also numerous federal and state laws pertaining to healthcare fraud and abuse as well as increased scrutiny regarding the off-label promotion and marketing of pharmaceutical products and devices. In particular, certain federal and state laws prohibit manufacturers, suppliers and providers from offering, giving or receiving kickbacks or other remuneration in connection with ordering or recommending the purchase or rental of healthcare items and services. The federal anti-kickback statute imposes both civil and criminal penalties for, among other things, offering or paying any remuneration to induce someone to refer patients to, or to purchase, lease or order (or arrange for or recommend the purchase, lease or order of) any item or service for which payment may be made by Medicare or other federally-funded state healthcare programs (e.g., Medicaid). This statute also prohibits soliciting or receiving any remuneration in exchange for engaging in any of these activities. The prohibition applies whether the remuneration is provided directly or indirectly, overtly or covertly, in cash or in kind. Violations of the statute can result in numerous sanctions, including criminal fines, imprisonment and exclusion from participation in the Medicare and Medicaid programs.Several states also have referral, fee splitting and other similar laws that may restrict the payment or receipt of remuneration in connection with the purchase or rental of medical equipment and supplies. State laws vary in scope and have been infrequently interpreted by courts and regulatory agencies, but may apply to all healthcare items or services, regardless of whether Medicare or Medicaid funds are involved. Some of the services that we currently perform or that we may provide in the future may also be affected by various guidelines established by industry and professional organizations. For example, ethical guidelines established by the American Medical Association (AMA) govern, among other matters, the receipt by physicians of gifts from health-related entities. These guidelines govern honoraria and other items of economic value that AMA member physicians may receive, directly or indirectly, from pharmaceutical companies. Similar guidelines and policies have been adopted by other professional and industry organizations, such as Pharmaceutical Research and Manufacturers of America, an industry trade group.In addition, the Office of the Inspector General has also issued guidance for pharmaceutical manufacturers and the Accreditation Council for Continuing Medical Education has issued guidelines for providers of continuing medical education. ITEM 1A.RISK FACTORS In addition to the other information provided in this Annual Report on Form 10-K, you should carefully consider the following factors in evaluating our business, operations and financial condition.Additional risks and uncertainties not presently known to us, which we currently deem immaterial or that are similar to those faced by other companies in our industry or businesses in general, such as competitive conditions, may also impair our business operations.The occurrence of any of the following risks could have a material adverse effect on our business, financial condition, results of operations or cash flows. Changes in outsourcing trends in the pharmaceutical, biotechnology or healthcare industries could materially 10 PDI, Inc. Annual Report on Form 10-K and adversely affect our business, financial condition and results of operations. Our business depends in large part on demand from the pharmaceutical, biotechnology and healthcare industries for outsourced promotional services.The practice of many companies in these industries has been to hire outside organizations like PDI to conduct large sales and marketing projects on their behalf.However, companies may elect to perform these services internally for a variety of reasons, including the rate of new product development and FDA approval of those products, the number of sales representatives employed internally in relation to demand, the need to promote new and existing products, and competition from other suppliers.During the past few years, there has been a slow-down in the rate of approval of new products by the FDA and this trend may continue. While a significant portion of our revenue is derived from our sales force arrangements with large pharmaceutical companies, and we have therefore benefited from cost control measures implemented by these companies and their resultant increased reliance on outsourced promotional services in 2010, we also were impacted significantly and adversely in previous years when several large pharmaceutical companies made changes to their commercial model by reducing the number of sales representatives employed internally and through outside organizations like PDI.These and other developments within the pharmaceutical industry have resulted in volatility in the market for outsourced sales and marketing services during the last few years, and there can be no assurances regarding the continuation, timing or extent of any changes of these trends.If companies in the pharmaceutical, biotechnology or healthcare industries reduce their demand for outsourcing services, our business, financial condition and results of operations could be materially and adversely affected. If companies in the pharmaceutical, biotechnology or healthcare industries significantly reduce their promotional, marketing and sales expenditures or significantly reduce or eliminate the role of sales representatives in the promotion of their products, our business and results of operations could be materially and adversely affected. Our revenues depend on promotional, marketing and sales expenditures by companies in the pharmaceutical, biotechnology and healthcare industries.Promotional, marketing and sales expenditures by pharmaceutical manufacturers have in the past been, and could in the future be, negatively impacted by, among other things, governmental reform or private market initiatives intended to reduce the cost of pharmaceutical products or by governmental, medical association or pharmaceutical industry initiatives designed to regulate the manner in which pharmaceutical manufacturers promote their products as well as the high level of patent expiration and related introduction of generic versions of branded medicine within the industry.Furthermore, the trend in the pharmaceutical, biotechnology and healthcare industries toward consolidation may result in a reduction in overall sales and marketing expenditures and, potentially, a reduction in the use of outsourced sales and marketing services providers.This reduction in demand for outsourced sales and marketing services could be further exacerbated by the current economic and financial crisis occurring in the United States and worldwide.If companies in the pharmaceutical, biotechnology or healthcare industries significantly reduce their promotional, marketing and sales expenditures or significantly reduce or eliminate the role of sales representatives in the promotion of their products, our business and results of operations could be materially and adversely affected. Our service contracts are generally cancelable at any time, which may result in lost revenue and additional costs and expenses. Our service contracts are generally for a term of one to two years (certain of our business units have contracts of shorter duration) and many may be terminated by the customer at any time for any reason.In addition, many of our customers may internalize the contracted sales teams we provide under the terms of the contract or otherwise significantly reduce the number of sales representatives we deploy on their behalf.The early termination or significant reduction of a contract by one of our customers not only would result in lost revenue, but also cause us to incur additional costs and expenses, such as termination expenses relating to excess employee capacity.All of our sales representatives are employees rather than independent contractors. Accordingly, when a contract is significantly reduced or terminated, unless we can immediately transfer the related sales force to a new program, if permitted under the contract, we must either continue to compensate those employees, without realizing any related revenue, or terminate their employment. If we terminate their employment, we may incur significant expenses relating to their termination.The loss, termination or significant reduction of a large contract or the loss of multiple contracts could have a material adverse effect on our business and results of operations. The majority of our revenue is derived from a very limited number of customers, the loss of any one of which could materially and adversely affect our business, financial condition and results of operations. Our revenue and profitability depend to a great extent on our relationships with a very limited number of large 11 PDI, Inc. Annual Report on Form 10-K pharmaceutical companies. As of December 31, 2010, our three largest customers accounted for approximately 49.7%, 16.3% and 11.0% of our 2010 revenue.As of December 31, 2009, our two largest customers accounted for approximately 44.4% and 17.3% of our 2009 revenue. While we expect to continue gaining new business in 2011, it is likely that our revenue and profitability will continue to be dependent on significant contracts with a very limited number of large pharmaceutical companies, and we may experience an even higher degree of customer concentration in 2011 and beyond in light of continued consolidation within the pharmaceutical industry and current business development opportunities. In order to continue increasing our revenues, we will need to maintain and grow business with our existing customers while attracting additional significant customers.Our failure to attract a sufficient number of new customers during a particular period, or our inability to replace the loss of or significant reduction in business from a major customer could have a material adverse effect on our business, financial condition and results of operations. Integration of our recently acquired Group DCA business may be costly and may cause disruption to the existing business operations. In November 2010, we completed our acquisition of Group DCA. The successful integration of independent businesses like PDI and Group DCA is a complex, costly, and time-consuming process that, even with proper planning and implementation, could significantly disrupt the business of Group DCA and our other operations. Achieving synergies and other benefits of the acquisition is subject to a number of uncertainties, including the timely integration of technology, operations and personnel of the two businesses. The challenges involved in this integration include: · Combining solutions in a coherent and effective manner; · Coordinating the development and roll-out of new solutions and service offerings; · Preserving customerand other important relationships of both PDI and Group DCA; · Minimizing the diversion of management attention from ongoing business concerns; · Retaining key employees; · Managing new business structures; and · Coordinating and combining operations, relationships and facilities. Failure to successfully integrate the Group DCA business may reduce or eliminate the anticipated benefits of the Group DCA acquisition, which in turn could result in increased costs, decreased revenues, and diversion of management's time and energy and could materially impact PDI's, Group DCA's and the combined businesses' financial condition and results of operations, as well as the market price of PDI common stock. We incurred substantial losses in connection with a promotional agreement under our product commercialization initiative, and if any future product commercialization or other similar opportunities that we may pursue are not profitable for us, our business, financial condition, results of operations and cash flows could be materially and adversely affected. Effective April 22, 2009, we and Novartis mutually agreed to terminate the promotional agreement that was entered into in April 2008 in connection with our product commercialization initiative.During the term of this promotion agreement, we incurred significant expenses in connection with implementing and maintaining the program while required product sales levels necessary to receive revenue under the agreement were never achieved, and therefore we did not generate any revenue from this agreement during its term. While we are not actively engaged in any additional product commercialization opportunities at this time, we continue to evaluate potential opportunities on a very selective and opportunistic basis.To the extent we enter into any arrangements in the future in which all or a portion of our anticipated revenue is based on sales of the product, there can be no assurance that our promotional activities will generate sufficient product sales for these types of arrangements to be profitable for us and our business, financial condition, results of operations and cash flows could 12 PDI, Inc. Annual Report on Form 10-K be materially and adversely affected.In addition, there are a number of factors that could negatively impact product sales during the term of a sales force promotional program, many of which are beyond our control, including the level of promotional response to the product,withdrawal of the product from the market, the launch of a therapeutically equivalent generic version of the product, the introduction of a competing product, loss of managed care covered lives, a significant disruption in the manufacture or supply of the product as well as other significant events that could affect sales of the product or the prescription market for the product. If we do not meet performance goals established in our incentive-based and revenue-sharing arrangements with customers, our revenue could be materially and adversely affected. We have entered into a number of incentive-based arrangements with our customers. Under incentive-based arrangements, we are typically paid a lower fixed fee and, in addition, have an opportunity to earn additional compensation upon achieving specific performance goals with respect to the products being detailed.Typically, these performance goals relate to targeted sales or prescription volumes, sales force performance metrics or a combination thereof.In addition, we have entered into and may in the future enter into revenue sharing arrangements with customers.Under revenue sharing arrangements, we are typically paid a fixed fee covering all or a portion of our direct costs with our remaining compensation based on the market performance of the products being promoted by us, usually expressed as a percentage of product sales.These incentive-based and revenue sharing arrangements transfer some or most of the market risk from our customers to us. In addition, these arrangements can result in variability in revenue and earnings due to seasonality of product usage, changes in market share, new product introductions (including the introduction of competing generic products into the market), overall promotional efforts and other market-related factors.If we are unable to meet the performance goals established in our incentive-based arrangements or the market performance goals in our revenue sharing arrangements, our revenue could be materially and adversely affected. Additionally, certain of our service contracts may contain penalty provisions pursuant to which our fixed fees may be significantly reduced if we do not meet certain minimum performance metrics, which may include the number and timing of sales calls, physician reach, territory vacancies and/or sales representative turnover. Our industry is highly competitive and our failure to address competitive developments may reduce our market share, which could have a material adverse effect on our business and results of operations. Our primary competitors for sales and marketing services include in-house sales and marketing departments of pharmaceutical, biotechnology and healthcare companies, other contract sales organizations (CSOs) and providers of marketing and related services.Most of our current and potential competitors are larger than we are and have substantially greater capital, personnel and other resources than we have and certain of our competitors currently offer a broader range of personal and non-personal promotional and other related promotional services than we do. Additionally, certain of our competitors provide services on a global basis at the request of pharmaceutical, biotechnology and healthcare customers. Our inability to continue to remain competitive with respect to the range of service offerings that we can provide companies within the pharmaceutical, biotechnology and healthcare industries on a global basis or any other factors that result in increased competition may reduce our market share, which could have a material adverse effect on our business and result of results of operations. We may require additional funds in order to implement our business model, which we may be unable to obtain on favorable terms, if at all. We may require additional funds in order to pursue certain business opportunities or meet future operating requirements, develop incremental marketing and sales capabilities; and/or acquire other complementary businesses.We may seek additional funding through public or private equity or debt financing or other arrangements with collaborative partners.Any debt financing arrangements that we enter into may require us to comply with specified financial ratios, including ratios regarding interest coverage, total leverage, senior secured leverage and fixed charge coverage.Our ability to comply with these ratios may be affected by events beyond our control.If we raise additional funds by issuing equity securities, further dilution to existing stockholders may result.As a condition to providing us with additional funds, future investors may demand, and may be granted, rights superior to those of existing stockholders.We cannot be certain, however, that additional financing will be available from any of these sources or, if available, will be available on acceptable or affordable terms.If adequate additional funds are not available, we may be required to delay, reduce the scope of, or eliminate one or more of our strategic initiatives. Our liquidity, business and financial condition could be materially and adversely affected if the financial institutions that hold our funds fail. We have substantial funds held in bank deposits, money market funds and other accounts at certain financial 13 PDI, Inc. Annual Report on Form 10-K institutions.A significant portion of the funds held in these accounts exceeds the Federal Deposit Insurance Corporation’s insurance limits.If any of the financial institutions where we have deposited funds were to fail, we may lose some or all of our deposited funds that exceed the insurance coverage limit. Such a loss could have a material and adverse effect on our liquidity, business and financial condition. Our business may suffer if we fail to attract and retain qualified sales representatives. The success and growth of our business depends in large part on our ability to attract and retain qualified sales representatives.There is intense competition for sales representatives from CSOs and pharmaceutical, biotechnology and healthcare companies.In addition, in certain instances, we offer customers the option to permanently hire our sales representatives, and on occasion, our customers have hired the sales representatives that we trained to detail their products. We cannot provide assurance that we will continue to attract and retain qualified personnel.If we cannot attract and retain qualified sales personnel, we will not be able to maintain or expand our Sales Services business and our ability to perform under our existing sales force contracts may be impaired. If we do not increase our revenues and successfully manage the size of our operations, our business, financial condition and results of operations could be materially and adversely affected. The majority of our operating expenses are personnel-related costs such as employee compensation and benefits as well as the cost of infrastructure to support our operations, including facility space and equipment.During 2009, we instituted a number of cost-saving initiatives, including a reduction in employee headcount.In addition, we are currently seeking to sublet unused office space in our Saddle River, New Jersey facility. There is no guarantee that we will be able to successfully sublet this unused office space.If we are unable to achieve revenue growth in the future or fail to adjust our cost infrastructure to the appropriate level to support our revenues, our business, financial condition and results of operations could be materially and adversely affected. Recently enacted healthcare reform legislation may increase our costs, impair our ability to match our pricing with any such increased costs, and therefore could materially and adversely affect our business, financial condition and results of operations. The Patient Protection and Affordable Care Act (“PPACA”) was signed into law on March 23, 2010. The PPACA was subsequently amended on March 30, 2010 by the Health Care and Education Reconciliation Act of 2010 (the “Reconciliation Act”). The PPACA and Reconciliation Act (collectively the “Act”) entail sweeping healthcare reforms with staggered effective dates from 2010 through 2018, and many provisions in the Act require the issuance of additional guidance from the U.S. Department of Labor, the Internal Revenue Service, the U.S. Department of Health & Human Services, and state governments. This reform includes, but is not limited to: the implementation of a small business tax credit; required changes in the design of our healthcare policy including providing insurance coverage to part-time workers working thirty or more hours per week; “grandfathering” provisions for existing policies; state insurance exchanges; “pay or play” requirements; and a “Cadillac plan” excise tax.We are currently unable to determine the long-term impact of such legislation on our business. Since many provisions of the Act do not become operative until future years, we do not expect the Act to have a material adverse impact on our 2011 results of operations.However, healthcare reform as mandated and implemented under the Act and any future federal or state mandated healthcare reform could materially and adversely affect our business, financial condition and results of operations by increasing our costs, hindering our ability to effectively match our cost of providing health insurance with our pricing and impeding our ability to attract and retain customers as well as potentially changing our business model or causing us to lose certain current competitive advantages. Changes in governmental regulation could negatively impact our business operations and increase our costs. The pharmaceutical, biotechnology and healthcare industries are subject to a high degree of governmental regulation.Significant changes in these regulations affecting the services we provide, including product promotional, marketing research services and physician interaction programs, could result in the imposition of additional restrictions on these types of activities, additional costs to us in providing these services to our customers or otherwise negatively impact our business operations.Changes in governmental regulations mandating price controls and limitations on patient access to our customers’ products could also reduce, eliminate or otherwise negatively impact our customers’ utilization of our sales and marketing services. Our failure, or that of our customers, to comply with applicable healthcare regulations could limit, prohibit or otherwise adversely impact our business activities and could result in substantial penalties. Various laws, regulations and guidelines established by government, industry and professional bodies affect, among other matters, the provision, licensing, labeling, marketing, promotion, sale and distribution of healthcare services and products, including pharmaceutical products.The healthcare industry also is regulated by various 14 PDI, Inc. Annual Report on Form 10-K federal and state laws pertaining to healthcare fraud and abuse, including prohibitions on the payment or acceptance of kickbacks or other remuneration in return for the purchase or lease of products that are paid for by Medicare or Medicaid. Violations of these regulations may incur investigation or enforcement action by the FDA, Department of Justice, state agencies, or other legal authorities, and may result in substantial civil, criminal, or other sanctions.Sanctions for violating the fraud and abuse laws also may include possible exclusion from Medicare, Medicaid and other federal or state healthcare programs.Although we believe our current business arrangements do not violate these laws, we cannot assure you that our business practices will not be challenged under these laws in the future or that a challenge would not have a material adverse effect on our business, financial condition or results of operations, even if we successfully defend against such claims.While we rely on contractual indemnification provisions with our customers to protect us against certain claims, we cannot provide assurance that these provisions will be fully enforceable or that they will provide adequate protection against claims intended to be covered. If our customers continue to experience increased competition from manufacturers of generic drugs, our business, financial condition and results of operations could be materially and adversely impacted. Our revenues depend on promotional, marketing and sales expenditures by companies in the pharmaceutical, biotechnology and healthcare industries.Promotional, marketing and sales expenditures by pharmaceutical manufacturers have in the past been, and could in the future be, negatively impacted by the introduction of generic versions of branded medicines.This generic competition may occur upon the expiration or loss of patent protection, or in certain circumstances, upon the “at-risk” launch by a generic manufacturer of a generic version of a product we are promoting. The timing or impact of generic competition cannot be accurately predicted by us or our customers and could cause our customers to introduce cost cutting initiatives that result in reduced demand for our outsourced promotional services, or lead to the early termination of existing contracts, and materially and adversely affect our business, financial condition and results of operations. We have and may continue to experience additional impairment charges of our goodwill and other intangible assets. We are required to evaluate goodwill for impairment at least annually, and between annual tests if events or circumstances warrant such a test.These events or circumstances could include a significant long-term adverse change in the business climate, poor indicators of operating performance or a sale or disposition of a significant portion of a reporting (business) unit.We test goodwill for impairment at the reporting (business) unit level, which is one level below our segments.Goodwill has been assigned to the business units to which the value of the goodwill relates.We currently have six business units; with two business units, Pharmakon and Group DCA, having goodwill.If we determine that the fair value is less than the carrying value, an impairment loss will be recorded in our statement of operations.The determination of fair value is a highly subjective exercise and can produce significantly different results based on the assumptions used and methodologies employed.If our projected long-term sales growth rate, profit margins or terminal growth rate are considerably lower and/or the assumed weighted-average cost of capital is considerably higher, future testing may indicate impairment and we would have to record a non-cash goodwill impairment loss in our statement of operations. During the year ended December 31, 2009, we recorded an impairment charge of $18.1 million related to goodwill and other intangible assets. See Note 7, Goodwill and Other Intangible Assets, to the consolidated financial statements included in this Annual Report on Form 10-K. If our insurance and self-insurance reserves are insufficient to cover our future liabilities for workers compensation, automobile and general liability and employee healthcare benefits, our business, financial condition and results of operations could be materially and adversely affected. We use a combination of insurance and self-insurance to provide for potential liabilities for workers’ compensation, automobile and general liability and employee healthcare benefits.Although we have reserved for these liabilities not covered by third-party insurance, our reserves are based on estimates developed using actuarial data as well as historical trends.Any projection of these losses is subject to a high degree of variability and we may not be able to accurately predict the number or value of the claims that occur in the future.In the event that our actual liability exceeds our reserves for any given period or if we are unable to control rapidly increasing healthcare costs, our business, financial condition and results of operations could be materially and adversely affected. If our information technology and communications systems fail or we experience a significant interruption in their operation, our reputation, business and results of operations could be materially and adversely affected. The efficient operation of our business is dependent on our information technology and communications systems.The failure of these systems to operate as anticipated could disrupt our business and result in decreased revenue and increased overhead costs.In addition, we do not have complete redundancy for all of our systems and 15 PDI, Inc. Annual Report on Form 10-K our disaster recovery planning cannot account for all eventualities.Our information technology and communications systems, including the information technology systems and services that are maintained by third party vendors, are vulnerable to damage or interruption from natural disasters, fire, terrorist attacks, malicious attacks by computer viruses or hackers, power loss or failure of computer systems, Internet, telecommunications or data networks.If these systems or services become unavailable or suffer a security breach, we may expend significant resources to address these problems, and our reputation, business and results of operations could be materially and adversely affected. If we incur problems with any of our third party service providers, our business operations could be adversely affected. We have historically relied on outside vendors for a variety of services and functions significant to our businesses.In the event one or more of our vendors ceases operations, terminates its service contract or otherwise fails to perform its obligations to us in a timely and efficient manner, we may be unable to replace these vendors on a timely basis at comparable prices, which could adversely affect our ability to satisfy our contractual obligations to our customers or otherwise meet business objectives and could lead to increases in our cost structure. If we are unable to successfully sublet unused office space, our financial condition and cash flows could be materially and adversely affected. During the fourth quarter of 2009, we exited our Saddle River, New Jersey facility and relocated our corporate headquarters to a smaller, less costly and more strategically located office space in Parsippany, New Jersey.We are currently seeking to sublease our third floor office space, approximately 47,000 square feet, in Saddle River, New Jersey.At December 31, 2010, we had future minimum lease payments associated with the Saddle River, New Jersey facility totaling $11.9 million offset by future minimum sublease rental income totaling $4.8 million.There can be no assurance, however, that we will be able to successfully sublet any or all of our remaining unused office space, on favorable terms or at all.The recognition of these charges requires estimates and judgments regarding lease termination costs and other exit costs when these actions take place.Actual results may vary from these estimates. We may make acquisitions in the future which may lead to disruptions to our ongoing business. Historically, we have made a number of acquisitions, and we may pursue new acquisition opportunities in the future.If we are unable to successfully integrate an acquired company, the acquisition could lead to disruptions to our business.The success of an acquisition will depend upon, among other things, our ability to: · assimilate the operations and services or products of the acquired company; · integrate new personnel associated with the acquisition; · retain and motivate key employees; · retain customers; and · minimize the diversion of management’s attention from other business concerns. In the event that the operations of an acquired business do not meet our performance expectations, we may have to restructure the acquired business or write-off the value of some or all of the assets of the acquired business, including goodwill and other intangible assets identified at time of acquisition. In addition, the current market for acquisition targets in our industry is extremely competitive, and there can be no assurance that we will be able to successfully identify, bid for and complete acquisitions necessary or desirable to achieve our strategic goals. Our quarterly revenues and operating results may vary, which may cause the price of our common stock to fluctuate. Our quarterly operating results may vary as a result of a number of factors, including: · the commencement, delay, cancellation or completion of sales and marketing programs; · regulatory developments; · uncertainty about when, if at all, revenue from any product commercialization arrangements and/or other incentive-based arrangements with our customers will be recognized; · mix of services provided and/or mix of programs during the period; · timing and amount of expenses for implementing new programs and accuracy of estimates of resources required for ongoing programs; · timing and integration of any acquisitions; and · changes in regulations related to pharmaceutical, biotechnology and healthcare companies. 16 PDI, Inc. Annual Report on Form 10-K In addition, in the case of revenue related to service contracts, we recognize revenue as services are performed, while program costs, other than training costs, are expensed as incurred.For all contracts, training costs are deferred and amortized on a straight-line basis over the shorter of the life of the contract to which they relate or 12 months.As a result, during the first two to three months of a new contract, we may incur substantial expenses associated with implementing that new program without recognizing any revenue under that contract.This could have a material adverse impact on our operating results and the price of our common stock for the quarters in which these expenses are incurred.For these and other reasons, we believe that quarterly comparisons of our financial results are not necessarily meaningful and should not be relied upon as an indication of future performance. Fluctuations in quarterly results could materially and adversely affect the market price of our common stock in a manner unrelated to our long-term operating performance. Our stock price is volatile and could be further affected by events not within our control, and an investment in our common stock could suffer a decline in value. The market for our common stock is volatile.During 2010, our stock traded at a low of $4.52 and a high of $11.78.In 2009, our stock traded at a low of $2.80 and a high of $6.25.The trading price of our common stock has been and will continue to be subject to: · general volatility in the trading markets; · significant fluctuations in our quarterly operating results; · significant changes in our cash and cash equivalent reserves; · announcements regarding our business or the business of our competitors; · strategic actions by us or our competitors, such as acquisitions or restructurings; · industry and/or regulatory developments; · changes in revenue mix; · changes in revenue and revenue growth rates for us and for our industry as a whole; · changes in accounting standards, policies, guidance, interpretations or principles; and · statements or changes in opinions, ratings or earnings estimates made by brokerage firms or industry analysts relating to the markets in which we operate or expect to operate. Our controlling stockholder continues to have significant influence, which could delay or prevent a change in corporate control that may otherwise be beneficial to our stockholders. John P. Dugan, our former chairman, beneficially owns approximately 34% of our outstanding common stock.As a result, Mr. Dugan is able to exercise significant influence over the election of all of our directors and to determine the outcome of most corporate actions requiring stockholder approval, including a merger with or into another company, the sale of all or substantially all of our assets and amendments to our certificate of incorporation.This ownership concentration by Mr. Dugan could delay or prevent a change in corporate control that may otherwise be beneficial to our other stockholders. We have anti-takeover defenses that could delay or prevent an acquisition and could adversely affect the price of our common stock. Our certificate of incorporation and bylaws include provisions, such as providing for three classes of directors, which may make it more difficult to remove our directors and management and may adversely affect the price of our common stock. In addition, our certificate of incorporation authorizes the issuance of "blank check" preferred stock.This provision could have the effect of delaying, deterring or preventing a future takeover or a change in control, unless the takeover or change in control is approved by our board of directors.We are also subject to laws that may have a similar effect. For example, section 203 of the General Corporation Law of the State of Delaware prohibits us from engaging in a business combination with an interested stockholder for a period of three years from the date the person became an interested stockholder unless certain conditions are met.As a result of the foregoing, it will be difficult for another company to acquire us and, therefore, could limit the price that possible investors might be willing to pay in the future for shares of our common stock. In addition, the rights of our common stockholders will be subject to, and may be adversely affected by, the rights of holders of any class or series of preferred stock that may be issued in the future. ITEM 1B. UNRESOLVED STAFF COMMENTS None. 17 PDI, Inc. Annual Report on Form 10-K ITEM2.PROPERTIES Our corporate headquarters are located in, and our Sales Services and PC Services segments are operated out of, Parsippany, New Jersey where we lease approximately 23,000 square feet.The lease runs through June 30, 2017.Our Marketing Services business unit, Pharmakon, operates out of a 6,700 square foot facility in Schaumburg, Illinois under a lease that expires in February 2015. Our Marketing Services business unit, Group DCA, operates out of an approximately 21,000 square foot facility in Parsippany, New Jersey under a lease that expires in June 2017, with a June 2014 early cancellation provision.The cancellation provision requires nine months notice and a cancellation fee. We also lease approximately 84,000 square feet of office space in Saddle River, New Jersey (our former corporate headquarters), that terminates in January 2016 and is cancellable on June 30, 2015.We have entered into subleases for a combined total of approximately 37,000 square feet at our Saddle River facility which run through the end of the underlying lease. Our discontinued Marketing Services business unit, TVG, operated out of a 38,000 square foot facility in Dresher, Pennsylvania under a lease that runs for a term of approximately 12 years and terminates in November 2016.We have sublet substantially all of the office space in Dresher, Pennsylvania through the end of the underlying lease. We believe that our current facilities are adequate for our current and foreseeable operations and that suitable additional space will be available if needed. We are seeking to sublease approximately 47,000 square feet of unused office space at our Saddle River, New Jersey location. There can be no assurance, however, that we will be able to successfully sublet the unused office space on favorable terms or at all. ITEM 3.LEGAL PROCEEDINGS We are currently a party to legal proceedings incidental to our business.As required, we have accrued our estimate of the probable costs for the resolution of these claims. While management currently believes that the ultimate outcome of these proceedings, individually and in the aggregate, will not have a material adverse effect on our business, financial condition, results of operations or cash flow, litigation is subject to inherent uncertainties.Were we to settle a proceeding for a material amount or were an unfavorable ruling to occur, there exists the possibility of a material adverse impact on our business, financial condition, results of operations or cash flows.Legal fees are expensed as incurred. ITEM 4.RESERVED PART II ITEM 5. MARKET FOR OUR COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our common stock is traded on the Nasdaq Global Market under the symbol “PDII.”The price range per share of common stock presented below represents the highest and lowest sales price for our common stock on the Nasdaq Global Market for the last two years by quarter: HIGH LOW HIGH LOW First quarter $ Second quarter $ Third quarter $ Fourth quarter $ Holders We had 316 stockholders of record as of March 1, 2011.Not reflected in the number of record holders are persons who beneficially own shares of common stock held in nominee or street name. 18 PDI, Inc. Annual Report on Form 10-K Dividends We have not declared any cash dividends and do not intend to declare or pay any cash dividends in the foreseeable future.Future earnings, if any, will be used to finance the future operation and growth of our business. Securities Authorized For Issuance under Equity Compensation Plans We have a number of stock-based incentive and benefit programs designed to attract and retain qualified directors, executives and management personnel.All equity compensation plans have been approved by security holders.The following table sets forth certain information with respect to our equity compensation plans as of December 31, 2010: Equity Compensation Plan Information Year Ended December 31, 2010 Plan Category Number of securities to be issued upon exercise of outstanding options, warrants and rights (a) Weighted-average exercise price of outstanding options, warrants and rights (b) Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (c) Equity compensation plans approved by security holders (2004 Stock Award and Incentive Plan, 2000 Omnibus Incentive Compensation Plan, and 1998 Stock Option Plan) Equity compensation plans not approved by security holders (1) - - - Total (1)Excludes restricted stock, restricted stock units and stock-settled stock appreciation rights. 19 PDI, Inc. Annual Report on Form 10-K Issuer Purchases of Equity Securities From time-to-time, we repurchase our common stock on the open market or in privately negotiated transactions or both.On November 7, 2006, we announced that our Board of Directors authorized us to repurchase up to one million shares of our common stock, none of which has been repurchased.We did not repurchase any shares of our common stock on the open market during the years ended December 31, 2010, 2009 or 2008.Any future repurchases of shares will be made from available cash. Comparative Stock Performance Graph The graph below compares the yearly percentage change in the cumulative total stockholder return on our common stock, based on the market price of our common stock, with the total return of companies included within the Nasdaq Composite Index and the Nasdaq Biotech Index (NDQBTI) for the period commencing December 31, 2005 through December 31, 2010.The calculation of total cumulative return assumes a $100 investment in our common stock and the Nasdaq Composite Index on December 31, 2005, and the reinvestment of all dividends. 20 PDI, Inc. Annual Report on Form 10-K ITEM 6.SELECTED FINANCIAL DATA The selected financial data set forth below should be read in conjunction with "Management's Discussion and Analysis of Financial Condition and Results of Operations" and our consolidated financial statements and related notes appearing elsewhere in this Form 10-K.The operations data for the years ended December 31, 2010, 2009, and 2008 and the balance sheet data at December 31, 2010 and 2009 are derived from our audited consolidated financial statements appearing elsewhere in this Form 10-K.The operations data for the years ended December 31, 2007 and 2006 and the balance sheet data at December 31, 2008, 2007 and 2006 are derived from our audited consolidated financial statements that are not included in this Form 10-K.The historical results are not necessarily indicative of the results to be expected in any future period.No cash dividends have been declared for any period. (in thousands, except per share data) Continuing operations data: Total revenues, net $ Gross profit Operating expenses Asset impairment - 23 42 - Total operating expenses (Loss) income from continuing operations $ ) $ ) $ ) $ ) $ Per share data from continuing operations: (Loss) income per share of common stock Basic $ ) $ ) $ ) $ ) $ Diluted $ ) $ ) $ ) $ ) $ Weighted average number of shares outstanding: Basic Diluted Balance sheet data: Cash and short-term investments $ Working capital $ Total assets $ Total long-term debt $
